Exhibit 10.9

 

SOC TELEMED, INC.

 

DIRECTOR COMPENSATION POLICY

 

(Adopted and approved on October 30, 2020
and effective as of the consummation of the Company’s business combination)

  

Each member of the Board of Directors (the “Board”) of SOC Telemed, Inc. (the
“Company”) who is not an employee of the Company (each such member, an “Outside
Director”) will receive the compensation described in this Outside Director
Compensation Policy (the “Director Compensation Policy”) for his or her Board
service following the date set forth above (the “Effective Date”).

 

The Director Compensation Policy will become effective upon the Effective Date.
The Director Compensation Policy may be amended at any time in the sole
discretion of the Board.

 

Annual Cash Compensation

 

Each Outside Director will receive the cash compensation set forth below for
service on the Board.  The annual cash compensation amounts will be payable in
arrears, in equal quarterly installments following the end of each fiscal
quarter of the Company in which the service occurred. Any amount payable for a
partial quarter of service will be pro-rated by multiplying such amount by a
fraction, the numerator of which will be the number of days of service that the
Outside Director provided in such quarter and the denominator of which will be
the number of days in such quarter inclusive. All annual cash fees are vested
upon payment. For purposes of clarity, the first quarterly installment of the
annual retainers set forth below shall be paid for the first quarter that ends
on or after the Effective Date, with the amount of such payment equal to the
full quarterly installment, pro-rated as applicable based on the days of service
that the Outside Director provided in such quarter.

 

1.Annual Board Member Service Retainer:

a.All Outside Directors: $40,000.

b.Outside Director serving as Lead Independent Director: $15,000 (in addition to
above).

 

2.Annual Committee Member Service Retainer:

a.Member of the Audit Committee: $10,000.

b.Member of the Compensation Committee: $5,000.

c.Member of the Nominating and Corporate Governance Committee: $3,750.

 

3.Annual Committee Chair Service Retainer (in lieu of Annual Committee Member
Service Retainer):

a.Chairperson of the Audit Committee: $20,000.

b.Chairperson of the Compensation Committee: $10,000.

c.Chairperson of the Nominating and Corporate Governance Committee: $7,500.

  

 

 

  

Equity Compensation

 

Equity awards will be granted under the Company’s 2020 Equity Incentive Plan or
any successor equity incentive plan adopted by the Board and the stockholders of
the Company (the “Plan”). 

 

(a) Automatic Equity Grants.

 

(i) Annual Grant for Continuing Outside Directors and Certain New Outside
Directors. Without any further action of the Board, at the close of business on
the date of each annual meeting of the Company’s stockholders (an “Annual
Meeting”) following the Effective Date, each continuing Outside Director and
each new Outside Director who commenced such service prior to the date that is
at least six (6) months prior to such Annual Meeting (or, with respect to the
first Annual Meeting following the Effective Date, who commenced such service
prior to December 31, 2020) shall be granted restricted stock units under the
Plan covering shares of the Company’s Common Stock (“Shares”) having an RSU
Value of $150,000 (a “Continuing Director Annual RSU”); provided that the number
of Shares covered by each Continuing Director Annual RSU will be rounded down to
the nearest whole Share. Each Continuing Director Annual RSU shall vest in equal
monthly installments over the 12-month period following the grant date, subject
to the applicable Outside Director’s continued service as a member of the Board
through each such vesting date.

 

(ii) Initial Grant for New Outside Directors. Without any further action of the
Board, each person who (a) on the Effective Date serves as an Outside Director
or (b) after the Effective Date is elected or appointed for the first time to be
an Outside Director will in each case automatically, upon the first practicable
date following the Effective Date (with respect to clause (a)) or the first
practicable date following his or her initial election or appointment to be an
Outside Director (with respect to clause (b)), be granted, in addition to any
grant pursuant to clause (i) above, restricted stock units under the Plan
covering Shares having an RSU Value of $300,000 (a “New Director Initial RSU”);
provided that the number of Shares covered by each New Director Initial RSU will
be rounded down to the nearest whole Share. Each New Director Initial RSU shall
vest in equal annual installments over the 3-year period following the grant
date, subject to the applicable Outside Director’s continued service as a member
of the Board through each such vesting date.

 

(b) Vesting; Change in Control.  All vesting is subject to the Outside
Director’s continued service as a member of the Board through each applicable
vesting date.  Notwithstanding the foregoing, for each Outside Director who
remains in continuous service as a member of the Board until immediately prior
to the closing of a “Change in Control” (as defined in the Plan), any unvested
portion of any restricted stock unit award granted in consideration of such
Outside Director’s service as a member of the Board shall vest in full
immediately prior to, and contingent upon, the consummation of the Change in
Control.

 

(c) Calculation of RSU Value.  The “RSU Value” of a restricted stock unit award
to be granted under this policy will equal the number of Shares subject to the
restricted stock unit award multiplied by the average closing price of a Share
on the stock exchange or a national market system on which the Shares are listed
over the 30 trading days preceding the grant date.

 

(d) Remaining Terms.  The remaining terms and conditions of each restricted
stock unit award granted under this policy will be as set forth in the Plan and
the Company’s standard form of restricted stock unit award agreement, as amended
from time to time by the Board or the Compensation Committee of the Board, as
applicable.

 

Expenses

 

The Company will reimburse each Outside Director for ordinary, necessary and
reasonable out-of-pocket travel expenses to cover in-person attendance at, and
participation in, Board and committee meetings; provided, that the Outside
Director timely submits to the Company appropriate documentation substantiating
such expenses in accordance with the Company’s travel and expense policy, as in
effect from time to time.

  

 

 

